DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application is in response to the Preliminary Amendment filed 4/4/2019. Claims 1-63 are cancelled. Claims 64-83 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the salient pole pieces arranged around a supporting structure of the electromagnetic rotor of claim 64 and 74; wherein the wires wound around each salient pole piece include an inner wire closer to the supporting structure and an outer wire farther away from the supporting structure of claim 67, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. For the sake of Examination, the supporting structures will be interpreted as the supporting shafts.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Objections
Claims 65, 74, and 80 are objected to because of the following informalities:  
Claim 65: “divided in N-groups” should read –divided into N groups--. 
Claim 74: “wherein the static rotor including a plurality of salient pole pieces each wound with wires” should read “wherein the static rotor includes a plurality of salient pole pieces each wound with wires”
Claim 80: “wherein the static rotor including a plurality of salient pole pieces wound with the wires” should read -- wherein the static rotor includes a plurality of salient pole pieces wound with the wires—
Claim 80: “the electronic circuit comprising: a computer controlled excitation system” should read --the electronic circuit comprising: the computer controlled excitation system--
Claim 80: “wherein the instructions, when executed by a processor perform a method” should read -- wherein the instructions, when executed by a processor, performs a method--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64-73, 76, and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 64, line 3 Applicant recites a solid-state power generator rotor, and in line 8, recites a solid-state electromagnetic rotor. Furthermore Applicant recites an electromagnetic rotor in addition to the static rotor. Based on the Specification, it is not clear what makes the respective rotors “solid state”. It appears that the term “solid state” is merely used as a descriptor without specifically defining a structure or materials that one skilled in the art would understand to be “solid state”. Examiner will interpret the recitations of “solid state” with no weight. Furthermore, based on the Specification it is not clear how one skilled in the art would provide an electromagnetic rotor in addition to the static rotor. Claims 65-72 are rejected for being dependent on claim 1.
In claim 76, Applicant recites that the static rotor is an N-pole rotor; however, no support from the Specification is provided to explain what is meant by an N-pole rotor. Furthermore, Fig. 5-25 appears to show the static rotor having both North and South poles. Therefore, the recitation will not be given weight. 
solid-state frequency generator. It appears that the term “solid state” is merely used as a descriptor without specifically defining a structure or materials that one skilled in the art would understand to be “solid state”. Examiner will interpret the recitations of “solid state” with no weight.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 64, Applicant claims “at least on processor to: control the power generator having a static rotor, wherein the static rotor includes a plurality of salient pole pieces each wound with wires;”. It is uncertain whether Applicant is referring back to the electric power generator rotor being static, or if another rotor in addition to said power generator rotor is being recited, and furthermore if said power generator rotor has said salient pole pieces. Examiner will interpret limitation referring to the electric power generator rotor, and the plurality of salient pole pieces. Claims 65-73 are rejected for being dependent on claim 64.
In claim 74, Applicant recites “a controller for controlling a power generator having a static rotor, wherein the static rotor including a plurality of salient pole pieces each wound with wires”. It is uncertain as to if Applicant is referring back to previously recited power generator and static rotor, and also the plurality of salient pole pieces. Examiner will interpret recitation as referring back to said power 
In claim 78, Applicant recites “wherein the processor is further configured to receive a signal from a solid-state frequency generator and determine a target frequency of the power generator based on the signal”. It is uncertain whether Applicant is referring to the previously recited generator of claim 74. Examiner will interpret said solid-state frequency generator as the generator of claim 74.
In claim 80, Applicant recites “wherein the static rotor includes a plurality of salient pole pieces”. It is uncertain whether Applicant is referring to the previously recited plurality of salient pole pieces. Examiner will interpret the limitation as “wherein the static rotor includes the plurality of salient pole pieces.” Claims 81-83 are rejected for being dependent on claim 80.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 74-83 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb et al. (WO 2013/171728; IDS) in view of Gomez et al. (ES1070165U; IDS; English Machine Translation Attached).
In claim 74, Holcomb teaches a power generator (Fig. 48) comprising: a stator (506) having a cavity (5021, 5022; [00309]) and stator wires (via 5041; [00308]) configured to provide output power; a static rotor (5029) inserted in the cavity (5021, 5022) and outside the stator wires (5041; [00308]) wherein the static rotor (5029) includes: a support structure (axial shaft; 5008; [00308]); a plurality of salient pole pieces (5029) circularly arranged around a supporting structure (5008), wherein a first end (inner radial end of 5029) of each salient pole piece (5029) is attached to the support structure (5008) and a second end (outer radial end of 5029) of each salient pole piece (5029) is toward an inner circumference of the cavity (5021, 5022); and wires ([00311-00312]) wound around each salient pole piece (5029), wherein when the wires of the plurality of salient pole pieces (5029) are sequentially excited by an excitation circuit ([00198]), the salient pole pieces (5029) are energized to provide a moving magnetic field comprised of distinct poles (N and S poles).
Holcomb does not explicitly teach a controller for controlling a power generator having the static rotor, wherein the static rotor includes the plurality of salient pole pieces each wound with wires, the controller comprising: connection terminals coupled to an electric circuit connected to the wires through terminal blocks; a processor configured to: determine an excitation cycle based on a target frequency of the power generator; and switch the electric circuit to excite the wires to energize the plurality of salient pole pieces sequentially according to the excitation cycle such that each salient pole piece is energized in a first polarity in a first half of the excitation cycle and energized in a second polarity in a second half of the excitation cycle.

Therefore in view of Gomez, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the generator of Holcomb to have a controller for controlling a power generator having the static rotor, wherein the static rotor includes the plurality of salient pole pieces each wound with wires, the controller comprising: connection terminals coupled to an electric circuit connected to the wires through terminal blocks; a processor configured to: determine an excitation cycle based on a target frequency of the power generator; and switch the electric circuit to excite the wires to energize the plurality of salient pole pieces sequentially according to the excitation cycle such that each salient pole piece is energized in a first polarity in a first half of the excitation cycle and energized in a second polarity in a second half of the excitation cycle, in order to  provide a machine that can function as a generator via the controller components such that electricity can be produced on a small or large scale (Gomez; Page 5, Para. 5).
In claim 75, Holcomb as modified teaches the generator of claim 74; furthermore Holcomb teaches wherein the stator (506) further includes wire slots (5041) in the cavity (5021, 5022), wherein the stator wires ([00308]) are wound in the wire slots (5041) such that current flow in a first portion of the stator wires ([00308]) is in a first direction in all wire slots (5041) and current flow in a second 
In claim 76, Holcomb as modified teaches the generator of claim 74; furthermore Holcomb teaches wherein the plurality of salient pole pieces (5029) are divided into two groups, wherein each group of salient pole pieces (5029) is excited in a different polarity (N and S) at any given time.
In claim 77, Holcomb as modified teaches the generator of claim 74; furthermore Holcomb does not teach wherein the static rotor is a uni-pole rotor and the plurality of salient pole pieces are excited in a single polarity at any given time.
However, Holcomb teaches in another embodiment (Fig. 60) wherein the static rotor (506) is a uni-pole rotor ([00323]) and the plurality of salient pole pieces (5029) are excited in a single polarity at any given time (uni-poles are inherently one polarity).
Therefore in view of Holcomb’s alternative embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the generator of Holcomb’s primary embodiment to have the static rotor being a uni-pole rotor and the plurality of salient pole pieces being excited in a single polarity at any given time, in order to provide a frequency determined by excitation and not by the speed of the generator (Holcomb; [00274]).
In claim 78, Holcomb as modified teaches the generator of claim 74, with the exception of wherein the processor is further configured to receive a signal from a frequency generator and determine a target frequency of the power generator based on the signal.
However, Gomez further teaches wherein the processor (10) is further configured to receive a signal from a frequency generator (8) and determine a target frequency of the power generator (4, 5, 6) based on the signal (Page 6, Para. 2).
 Therefore further in view of Gomez, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the generator of Holcomb as 
In claim 79, Holcomb as modified teaches the generator of claim 74, with the exception of wherein the electric circuit includes a plurality of switching elements, wherein the processor is configured to sequentially switch on and off the plurality of switching elements within the excitation cycle.
However, Gomez further teaches wherein the electric circuit includes a plurality of switching elements (13), wherein the processor (10) is configured to sequentially switch on and off the plurality of switching elements (13) within the excitation cycle (Page 6, Para. 2).
Therefore further in view of Gomez, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the generator of Holcomb as modified to have the electric circuit including a plurality of switching elements, wherein the processor is configured to sequentially switch on and off the plurality of switching elements within the excitation cycle, in order to provide the necessary current and the variation in each winding, so that the machine that can function as a generator via the controller components such that electricity can be produced on a small or large scale (Gomez; Page 5, Para. 5, Page 6, Para. 2).
In claim 80, Holcomb teaches a computer controlled excitation system (Fig. 30-32, 48; [0017]), comprising: an electric circuit (4231) connected to wires (occupying 5041; Fig. 48) of a static rotor (5029; [0281]) in a power generator (4210), wherein the static rotor (5029) including a plurality of salient pole pieces (poles of 5029) wound with the wires (5041; [00308]), the electronic circuit comprising: the computer controlled excitation system having at least two controlled channels (three channels; [0017]); 
Holcomb does not teach wherein; a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor perform a method for controlling the power generator having the static rotor, wherein the static rotor includes a plurality of salient pole pieces each wound with wires, the method comprising: determining an excitation cycle based on a target frequency of the power generator; and switching an electric circuit connected to the wires to excite the wires to energize the plurality of salient pole pieces sequentially according to the excitation cycle such that each salient pole piece is energized in a first polarity in a first half of the excitation cycle and energized in a second polarity in a second half of the excitation cycle.
However, Gomez teaches a controller (Fig. 1-7) for controlling a power generator (4, 5 , 6) having a static rotor (4), wherein the static rotor (4) includes a plurality of salient pole pieces (6) each wound with wires (5), the controller comprises a processor (10) configured to: determine an excitation cycle based on a target frequency of the power generator; and switch the electric circuit to excite the wires (5) to energize the plurality of salient pole pieces (6) sequentially according to the excitation cycle such that each salient pole piece (6) is energized in a first polarity in a first half of the excitation cycle and energized in a second polarity in a second half of the excitation cycle (Page 6).
Therefore in view of Gomez, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the generator of Holcomb to have a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor perform a method for controlling the power generator having the static 
In claim 81, Holcomb as modified teaches the system of claim 80; furthermore Holcomb teaches the system wherein the plurality of switching elements are switched according to an excitation cycle such that each salient pole piece is energized in a first polarity in a first half of the excitation cycle and energized in a second polarity in a second half of the excitation cycle ([0067, 0072, 00194]).
In claim 82, Holcomb as modified teaches the system of claim 80; furthermore Holcomb teaches wherein the plurality of switching elements are switched on and off to provide pulsed current to excite the wires ([00280, 00302]).
In claim 83, Holcomb teaches the system of claim 80; furthermore Holcomb teaches wherein the computer controlled excitation system ([0017]) is a programmable logic center (PLC) circuit ([00280]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizutani et al. (US 2017/0133916) teaches a power generator having a rotor core and stator core with windings.
Seguchi et al. (US 2016/0336891) teaches a power generator having a rotor core and stator core with windings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832